STATEMENT OF THE CASE.
REYNOLDS, J.
Plaintiff sued defendant to recover $1,000.00, damages alleged to have been done to it by a street car owned- and operated by defendant in a collision between the automobile and the street car. The collision is alleged to have been the result solely of the negligence of the driver of the street car.
Defendant denied that the driver of the street car was negligent and denied that the automobile was damaged as alleged and alleged that the collision was caused solely by the carelessness of the driver of the automobile who, it is alleged, drove the automobile suddenly and unexpectedly in front of the street car as it was approaching and that the driver of the street car was unable for that reason to avoid striking the automobile.
On these issues the case was tried and there was judgment in favor of plaintiff and against defendant for $250.00 and defendant appealed. Plaintiff has answered the appeal and asks that the judgment be increased.
OPINION.
The circumstances connected with the collision between the street car and the automobile are ' described in the opinion in the case of Mrs. W. B. Mask vs. City of Monroe, 121 So. 250, No. 3367 on the docket of this court and this day decided, and for the reasons therein assigned for the opinion that the plaintiff there was *432entitled to judgment against the defendant we hold that the plaintiff here is entitled to judgment against the defendant in this case.
The amount of damages alleged by plaintiff to have been done to his automobile in the collision is $1000.00. The court below allowed him $250.00. The cost of repairing the car, as testified to by the witness Cummins, an expert in such matters, would be $185.00, but this would not have put the car in as good condition as it was before it was damaged and the car would not have been as valuable after being repaired as it was before it was damaged. We are therefore of the opinion that the amount allowed by the trial court was correct.
Plaintiff has asked that the amount of the award be increased, but we do not think an increase is warranted by the evidence.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be affirmed.